Citation Nr: 1115483	
Decision Date: 04/20/11    Archive Date: 05/04/11

DOCKET NO.  03-02 173	)	DATE
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for vertigo, to include as secondary to residuals of perforated tympanic membrane of the left ear.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training from January 1979 to April 1979.  He was performing active service on May 17, 1982.  

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2000 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), in St. Petersburg, Florida.  The Board remanded the appeal for additional development in December 2003, May 2006, November 2007, and May 2009.  This case was again before the Board in November 2010 when it was referred to the Veterans Health Administration (VHA) for a medical expert opinion.  The requested opinion was obtained in January 2011.  


FINDINGS OF FACT

The competent and probative medical evidence of record is against a finding that vertigo initially manifested during a period of active duty for training, or that it is otherwise due to or aggravated by his service-connected left eardrum perforation.  


CONCLUSION OF LAW


Vertigo was not incurred in active duty for training, nor is it a result of, or otherwise aggravated by a service-connected left ear disability. 38 U.S.C.A. § 1131 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

In pre- and post-adjudicatory letters to the Veteran dated in October 2002, May 2004, January 2005, December 2005, December 2007, and June 2009, VA fully satisfied the duty to notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to his claims.  The letters informed the Veteran that additional information or evidence was needed to support his service connection claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004).  To the extent that the VCAA notice came after the initial adjudications, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The procedural defect was cured as after the RO provided substantial content-complying VCAA notice the claims were readjudicated as evidenced by the statement of the case and the supplemental statements of the case, dated in February 2006, August 2007, November 2008, and July 2010.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.).

In this case, the Veteran's service treatment records and VA treatment records have been obtained, to the extent possible. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. There is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file.  The Board notes that a VHA medical opinion was received in January 2011. See 38 C.F.R. § 3.159(c)(4).  The Board finds the medical opinion adequate as it was based on a thorough review of the claims file and provides supporting rationale.  Thus, VA's duty to assist has been met.

Since the Board has concluded that the preponderance of the evidence is against the Veteran's claim of service connection for vertigo, any questions as to the appropriate disability rating or effective dates to be assigned are rendered moot and no further notice is needed. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In summary, the Veteran has been made aware of the information and evidence necessary to substantiate his claim and is familiar with the law and regulations pertaining to the claim. See Desbrow v. Principi, 17 Vet. App. 207 (2004); Valiao v. Principi, 17 Vet. App. 229, 232 (2003).

Service Connection

The Veteran is seeking service connection for vertigo.  His service records show that he was struck in the left ear with a tree branch while on a period of active duty for training in May 1982.  Service connection has been established for the resultant left perforated eardrum.  He contends that he has experienced vertigo and balance problems since the time of the in-service injury to the eardrum.  According, he seeks service connection for vertigo either on a direct incurrence or secondary basis.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. §§ 3.303, 3.304.

Service connection may be granted for disability resulting from disease or injury incurred during active duty for training (ADT), or injuries suffered during inactive duty training (IDT) to include when a cardiac arrest or a cerebrovascular accident occurs during such training. See 38 U.S.C.A. §§ 101(24), 106.

Reserve and National Guard service generally means ADT and IDT.  ADT is full time duty for training purposes performed by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505. 38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Basically, this refers to the two weeks of annual training, sometimes referred to as "summer camp," that each Reservist or National Guardsman must perform each year.  It can also refer to the Reservist's or Guardsman's initial period of training.

IDT includes duty, other than full-time duty, performed for training purposes by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505. 38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  Basically, this refers to the twelve four-hour weekend drills that each Reservist or National Guardsman must perform each year.  These drills are deemed to be part-time training.

Active military service includes active duty, any period of ADT during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of IDT during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training. 38 U.S.C.A. § 1106; 38 C.F.R. § 3.6(a).

Additionally, disability which is proximately due to or the result of a service-connected disease or injury shall be service connected. 38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service- connected disability caused by a service-connected disability. Allen v. Brown, 7 Vet.App. 439 (1995).

Facts 

Again, service records show that the Veteran's left eardrum was perforated when he was struck by a tree branch while on a period of ADT in May 1982.  See May 1982 Line of Duty Report.  Contemporaneous service treatment records show no complaints or treatment for vertigo.  An April 1984 periodic Report of Medical History shows that the Veteran denied having dizziness.  

The first post-service treatment/complaints are not shown until 2000.  In June 2000, the Veteran was afforded a VA ear examination.  He noted disequilibrium, stating that his balance was not as good as it had been in the past.  He had difficulty balancing on one leg at times.  Upon physical examination, no active ear disease was found.  The diagnosis was disequilibrium, undetermined etiology.  Further evaluation was recommended.  

The Veteran underwent another VA audio examination in May 2008.  He complained of sporadic episodes of imbalance and/or vertigo on the average of 12 times per week.  Vertigo was diagnosed but no opinion as to etiology was provided. 

An October 2008 addendum to the May 2008 VA examination affirmed the following: (1) the Veteran currently had vertigo, by history; (2) that it was at least as likely as not that the vertigo had its onset in-service, by history; (3) that it was less likely than not that the vertigo was a residual of the service-connected perforated eardrum; and (4) that there were no residuals of the service-connected perforated eardrum.  For reasons expressed below, the Board found this report inadequate and in May 2009, remanded the claim for another VA examination.  

In November 2009 the Veteran underwent yet another VA examination.  He complained of recurring vertigo and disequilibrium.  Vertigo and disequilibrium were diagnosed.  The examiner opined that such conditions were less likely than not secondary to the ear injury that occurred in May 1982.  He further explained that even if adhesive otitis media (i.e., scarring) were present, as a residual of the perforated eardrum, that condition still would not cause either vertigo or disequilibrium.  He also noted that a June 2008 electronystagmogram was normal.  Based on the foregoing, he again concluded that there was no indication that the ongoing vertigo was secondary to the ear injury in May 1982.  

In November 2010, VA referred the Veteran's claim to an expert/audiologist associated with the Veterans Health Administration (VHA).  In January 2011, a VHA expert (Chief of Audiology) opined as to the following questions: (1) is it at least as likely as not that the Veteran's vertigo initially manifested as a result of the incident in-service; (2) if no, then is it at least as likely as not that the vertigo is caused by the service-connected perforated eardrum; (3) if the answers to (1) and (2) were in the negative, then was there any increase in severity of the vertigo that is due to the service-connected perforated eardrum, and not due to the natural process of vertigo? 

In response to the above questions, the VHA specialist opined the following.  With respect to question (1), he stated that it was less likely than not the vertigo initially manifested at the time he was struck in the head with a tree limb in 1982.  He reasoned that there were no complaints of vertigo at the time of initial treatment for the left tympanic membrane perforation; that it would be expected that if the perforation caused the vertigo, it would have been manifested at the time of, or shortly after the injury; and that in April 1984, he had reported no dizziness on a periodic service examination.  

In response to the second question, the VHA expert stated that it was less likely than not that his vertigo was caused by his service-connected left eardrum perforation.  He again cited to the aforementioned rationale.  

In response to the third question, the VHA expert stated that, based on normal electronystagmography findings and no report of clinical observation of vertigo or nysagmus, there was no increase in severity of the vertigo due to the perforated eardrum.  In fact, according to the medical records, the perforation healed spontaneously without surgery or complications.  

Analysis 

Based on the foregoing, the preponderance of the evidence is against a finding that the Veteran's vertigo is related to service or that it was caused or aggravated by his service-connected ear perforation.  The Board notes in this regard that there is no objective medical evidence showing treatment for vertigo or balance problems in-service (during ADT).  Indeed, the service treatment records and line of duty reports associated with the in-service ear injury reflect no complaints, findings, or treatment related to vertigo or balance problems.  Further, the first post-service evidence of tinnitus is not shown until July 1999, the date upon which the Veteran filed his original claim for service connection.  This is nearly 17 years after the initial injury during ADT in 1982, and over 20 years after separation from reserve service in 1986.  In this regard, evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Moreover, the claims file contains two negative opinions, one of which is a VHA expert's opinion, regarding the question of a nexus between vertigo and service.  

Indeed, the November 2009 VA examiner expressly found that vertigo and disequilibrium were less likely than not related to the in-service ear injury.  He provided sound rationale, stating that the most recent electronystagmogram was normal (indicating no residual injuries as a result of the perforation).  He explained that even if residual scarring was present (i.e., adhesive otitis media), that such condition would not produce vertigo or disequilibrium.  The Board assigns much probative value to November 2009 VA examiner's opinion as it was provided after a thorough review of the claims file; it fully considered the Veteran's audiological medical history and current vertigo complaints; and it was based upon sound medical rationale.  The Board acknowledges that the examiner did not address aggravation; however, as discussed immediately below, the VHA examiner did not find evidence of aggravation.  

In this regard, the January 2011 VHA examiner opined that it was less likely than not that the Veteran's vertigo initially manifested at the time of the in-service injury and/or that his vertigo was caused by the service-connected perforated eardrum.  He also found no evidence of aggravation.  The Board places the greatest probative weight on the January 2011 VHA opinion as it discusses all the relevant evidence and information of record, and provides an opinion that is well analyzed and consistent with the known factual evidence of record.  As the Chief of Audiology at the Malcolm Randall VAMC, the Board finds that the VHA examiner is highly qualified to speak to the questions at hand.  Moreover, he analyzed all of the findings in the context of all the relevant information and evidence of record, and referenced the lack of in-service and normal post-service findings in arriving at his ultimate conclusion.

The one VA opinion which does relate the Veteran's vertigo to service, is not based upon any expressed sound medical principals or rationale.  In fact, the October 2008 VA examiner provided one-word responses - i.e., "yes (from history)" and "no" - with no underlying explanation or rationale as to the basis for such opinion.  The examiner did not explain why he believed the vertigo manifested in-service, nor did he address the significance/insignificance of in-service and post-service medical findings.  Likewise, when asked if the service-connected ear disability caused or aggravated the vertigo, the examiner simply stated "no" and offered no additional explanation for his conclusion.  These factors substantially diminish the probative value of the VA opinion.  In addition to the lack of rationale/reasoning, the October 2008 examiner provided his nexus opinion as based on the Veteran's reported history.  As noted, the Veteran failed to report any symptoms of vertigo in service and it was not until 1999 that he first made mention of the problem.  Medical history provided by a Veteran and recorded by an examiner without additional enhancement or analysis is not competent medical evidence.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  While VA cannot reject a medical opinion simply because it is based on a history supplied by the Veteran, as noted, the opinion already lacks probative value since was accompanied by neither rationale nor explanation.  For these reasons, the October 2008 opinion is of lesser probative value than those opinions provided by the VHA examiner and the November 2009 VA examiner.  

Finally, the Board notes that a June 2000 VA examination report diagnosed vertigo, but did attempt to reach a conclusion as to etiology.  Thus, this opinion is afforded little, if any, probative value as to the issue of nexus.   

In summary, the Veteran's service treatment records are silent as to complaints, diagnoses, or treatment related to vertigo; the first post-service complaints of vertigo are not shown until July 1999, nearly 20 years after the in-service injury and separation; both a VA examiner and VHA audiology expert have found that the Veteran's vertigo is not related to service; and the VHA opinion further found that the vertigo was not caused or aggravated by his service-connected left ear disability.  Based on the foregoing, the preponderance of the evidence is against the Veteran's claim for service connection for vertigo.  

The Board acknowledges the Veteran's contentions that he has experienced continuous vertigo since the in-service ear injury, and that such condition is either directly related to service and/or to his service connected left eardrum perforation.  The Board notes that the preponderance of the probative medical evidence of record is not consistent with these contentions.  Indeed, two of the three medical opinions of record have found no relationship between vertigo and service, and/or vertigo and the service-connected left ear perforation.  The Board additionally observes that, although the Veteran is competent to describe symptoms of vertigo, vertigo is not a condition under case law where lay observation has been found to be competent to establish the presence or the diagnosis of a disability. Savage v. Gober, 10 Vet. App. 488, 498 (1997) (on the question of whether the Veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent); Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).  Vertigo is not simple medical condition, such as a broken leg, because as is evident in the record, vertigo may be a symptom associated with more than one medical condition and the diagnosis must be made by a person who is qualified through education, training, or experience to offer a medical diagnosis.  Thus, while the Veteran may feel that his condition is related to his service or service-connected disability, as a lay person the Veteran is not competent to establish a medical diagnosis or show a medical etiology; such matters require medical expertise. 38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions); see also Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Thus, for the reasons outlined above, the Board finds that the preponderance of the evidence is against the claim for service connection for vertigo, on both direct and secondary bases.  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal. See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).






ORDER

Entitlement to service connection for vertigo, to include as secondary to residuals of perforated tympanic membrane of the left ear, is denied.   




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


